DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0241574 to Schneider in view of US 2003/0230647 to Puffe.
‘574 teaches a method for depositing hot melt adhesive onto a web [0001-0002].  The method involves directing the adhesive through housing inlet 113, to longitudinal passage 140, to transverse passage 154, to nonlinear channel 150, to discharge port 160 (Fig. 1-4).  The adhesive is discharged from the housing through the discharge port and onto the moving web at the intersection of the nonlinear channel and the discharge port (Fig. 1, 5a, 5b, 6a, 6b).  The rotor is rotated to change the location of the intersection and to change the location from which the adhesive is discharged from the housing through the discharge port (Fig. 1, 5a, 5b, 6a, 6b).  ‘574 does not teach a plurality of cross-members dividing the slot into a plurality of openings.  However, Puffe teaches a similar method wherein the hot melt adhesive is discharged through a slotted nozzle 18 (abstract).  This slotted nozzle comprises a slot extending along the longitudinal axis and contains a plurality of cross-member dividing the slot into a plurality of opening (Fig. 12; cross members are diaphragm 44 [0040]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Schneider and replace the discharge port with a slotted nozzle including a diaphragm.  Such slotted nozzles are known for use in the dispensing of hot melt adhesive and predictably results in successful hot melt adhesive deposition.

Claims 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0241574 to Schneider in view of US 2003/0230647 to Puffe in view of US 4281619 to Frick.
Claims 22-23:
Schneider does not teach ON and OFF positions coupled with adhesive return.  However, Frick teaches a method for applying adhesive to a web (1:44-65) including an ON and OFF position where the OFF position coincides with return of the adhesive back to the source (Fig. 2a, 2b).  This has the benefit of enabling deposition of measured amount of adhesive at high speed (1:10-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ON and OFF positions and adhesive return into the method of Schneider in order to achieve the cited benefits.

Claim 24:  
Schneider teaches rotating the rotor in both directions (Arrow 121 (Fig. 1)).  This has the effect of changing the intersection location.
Claim 25:
As Frick teaches the inclusion of an ON and OFF position, the use of these positions results in intermittent discharge of adhesive in a curved pattern (See Fig. 11b eg) and intermittent blocking and return of adhesive.
Claims 26-27:
Schneider teaches numerous positions of the rotor, including at least 3, each producing different patterns (Fig. 5a-b, 6a-b, 7-10, 11a-b).  These position are less than a full rotation of the rotor (Id.).
Claim 28:
Schneider teaches multiple nonlinear channels including positional overlap between different channels at certain degrees of rotation (Fig. 5a).

Response to Arguments
Applicant’s arguments, filed 7/21/22, with respect to the rejection(s) of claim(s) under 102 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759